DETAILED ACTION
	This office action is in response to the communication filed on January 30, 2020. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/20 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murtagi (US Pat 10,249,296) in view of Macbeth (US Pub 2012/0124061).

With respect to claim 1, Murtagi discloses a method comprising:
receiving at least one capability from each of a plurality of applications, each capability comprising a feature of that application and one or more parameters to be used by that application for that feature (Murtagi: Column 2, lines 3-33, Column 3, Lines 16-26, and Column 6, lines 30-46 – applications declaring capability of responding to serviceable intent such as to obtain gas prices, to purchase tickets, to call a taxi etc., application registering services that match user intent);
registering the at least one capability of each of the plurality of applications as registered capabilities, the registered capabilities indicating associations between applications and their capabilities (Murtagi: Column 2, lines 3-33, Column 3, Lines 16-26, and Column 6, lines 30-46 – applications declaring capability of responding to serviceable intent such as to obtain gas prices, to purchase tickets, to call a taxi etc., application registering services that match user intent);
receiving an intent of a user (Murtagi: Column 1, lines 45-59 – receiving input from user providing an intent, such as ordering movie tickets);
matching the intent of the user with at least one feature from the registered capabilities to identify a set of matched features (Murtagi: Column 5, lines 2-21 – in response to receiving user intent identifying one or more applications whose serviceable intent matches the user intent);
identifying corresponding values for the one or more parameters of the at least one feature from the intent of the user (Murtagi: Column 5, lines 2-21 – in response to receiving user intent identifying one or more applications whose serviceable intent matches the user intent; Column 6, lines 6-29 – identifying one or more applications capable of servicing user intent, invoking the identified application); and
sending, to at least one application associated with a matched feature from the set of matched features, the corresponding values for the one or more parameters of the matched feature (Murtagi: Column 5, lines 2-21 – in response to receiving user intent identifying one or more applications whose serviceable intent matches the user intent; Column 6, lines 6-29 – identifying one or more applications capable of servicing user intent, invoking the identified application).
Murtagi discloses capability of applications comprising a feature of that application, such as capability to obtain gas prices, to purchase tickets, to call a taxi etc., however, Murtagi does not explicitly disclose:
one or more parameters to be used by that application for that feature;
one or more parameters of the feature;
The Macbeth reference discloses one or more parameters to be used by an application for a feature, and one or more parameters of the feature (Macbeth: Paragraphs 28 and 33 – parameters are features and/or content within an app and include both the various functions to perform a task and also content that is the object of the task, parameters include the content and functions to perform tasks within an app; Paragraph 53 – parameters including one or more search terms to find an application, content associated with the app, input variable values for use by an identified application, a command to an application etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Murtagi and Macbeth, to have combined Murtagi and Macbeth. The motivation to combine Murtagi and Macbeth would be to determine one or more apps relevant to a search query by accessing parameter information of applications (Macbeth: Paras 3 and 69).

With respect to claim 2, Murtagi in view of Macbeth discloses the method of claim 1, further comprising:
receiving one or more feature options, the one or more feature options being from the at least one application that was sent the corresponding values (Macbeth: Paragraphs 58 and 74 – ranking applications in response to a user query and directing the user to specific feature level within the chosen application as a result of the search); and
providing at least one of the one or more feature options to the user (Macbeth: Paragraphs 58 and 74 – ranking applications in response to a user query and directing the user to specific feature level within the chosen application as a result of the search).

With respect to claim 3, Murtagi in view of Macbeth discloses the method of claim 2, further comprising after receiving the one or more feature options, ranking the one or more feature options before providing the at least one of the one or more feature options to the user (Macbeth: Paragraphs 58 and 74 – ranking applications in response to a user query and directing the user to specific feature level within the chosen application as a result of the search, ranking an app as the highest ranked app in view of the inferred task the user desires to access, ranking each application utilizing parameters).

With respect to claim 4, Murtagi in view of Macbeth discloses the method of claim 2, further comprising:
receiving a selection of a feature option from the at least one of the one or more feature options provided to the user to initiate a session of an associated application for the selected feature option (Macbeth: Paragraphs 58 and 74 – ranking applications in response to a user query and directing the user to specific feature level within the chosen application as a result of the search).

With respect to claim 5, Murtagi in view of Macbeth discloses the method of claim 4, wherein the session of the associated application comprises a customized user interface that addresses the intent of the user (Murtagi: Column 1 line 46 – Column 2 line 33  and Column 8 lines 26-38 – user providing an input specifying a serviceable intent to perform an action; Column 5 lines 31-40  and Column 8 lines 26-38 – an interface for user to specify intent via speech or textual input).

With respect to claim 6, Murtagi in view of Macbeth discloses the method of claim 4, wherein the session of the associated application includes content that is pre-populated with information from at least one signal from the user (Murtagi: Column 1 line 46 – Column 2 line 33  and Column 8 lines 26-38 – user providing an input specifying a serviceable intent to perform an action; Column 6, lines 6-29 and Column 7, lines 47-59 – identifying one or more applications capable of servicing user intent, invoking the identified application automatically invoking the serviceable application that matches the user intent).

With respect to claim 7, Murtagi in view of Macbeth discloses the method of claim 1, wherein the intent of the user comprises at least one signal from the user (Murtagi: Column 1 line 46 – Column 2 line 33  and Column 8 lines 26-38 – user providing an input specifying a serviceable intent to perform an action).

With respect to claim 9, Murtagi discloses a computer-readable storage medium having instructions stored thereon that when executed by a processor, direct a computing system to (Murtagi: Column 11 line 36 – Column 12 line 17 – stored instructions executable by one or more processors; Figure 5) at least:
receiving at least one capability from each of a plurality of applications, each capability comprising a feature of that application and one or more parameters to be used by that application for that feature (Murtagi: Column 2, lines 3-33, Column 3, Lines 16-26, and Column 6, lines 30-46 – applications declaring capability of responding to serviceable intent such as to obtain gas prices, to purchase tickets, to call a taxi etc., application registering services that match user intent);
registering the at least one capability of each of the plurality of applications as registered capabilities, the registered capabilities indicating associations between applications and their capabilities (Murtagi: Column 2, lines 3-33, Column 3, Lines 16-26, and Column 6, lines 30-46 – applications declaring capability of responding to serviceable intent such as to obtain gas prices, to purchase tickets, to call a taxi etc., application registering services that match user intent);
receiving an intent of a user (Murtagi: Column 1, lines 45-59 – receiving input from user providing an intent, such as ordering movie tickets);
matching the intent of the user with at least one feature from the registered capabilities to identify a set of matched features (Murtagi: Column 5, lines 2-21 – in response to receiving user intent identifying one or more applications whose serviceable intent matches the user intent);
identifying corresponding values for the one or more parameters of the at least one feature from the intent of the user (Murtagi: Column 5, lines 2-21 – in response to receiving user intent identifying one or more applications whose serviceable intent matches the user intent; Column 6, lines 6-29 – identifying one or more applications capable of servicing user intent, invoking the identified application); and
sending, to at least one application associated with a matched feature from the set of matched features, the corresponding values for the one or more parameters of the matched feature (Murtagi: Column 5, lines 2-21 – in response to receiving user intent identifying one or more applications whose serviceable intent matches the user intent; Column 6, lines 6-29 – identifying one or more applications capable of servicing user intent, invoking the identified application).
Murtagi discloses capability of applications comprising a feature of that application, such as capability to obtain gas prices, to purchase tickets, to call a taxi etc., however, Murtagi does not explicitly disclose:
one or more parameters to be used by that application for that feature;
one or more parameters of the feature;
The Macbeth reference discloses one or more parameters to be used by an application for a feature, and one or more parameters of the feature (Macbeth: Paragraphs 28 and 33 – parameters are features and/or content within an app and include both the various functions to perform a task and also content that is the object of the task, parameters include the content and functions to perform tasks within an app; Paragraph 53 – parameters including one or more search terms to find an application, content associated with the app, input variable values for use by an identified application, a command to an application etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Murtagi and Macbeth, to have combined Murtagi and Macbeth. The motivation to combine Murtagi and Macbeth would be to determine one or more apps relevant to a search query by accessing parameter information of applications (Macbeth: Paras 3 and 69).

With respect to claim 10, Murtagi in view of Macbeth discloses the medium of claim 9, wherein the instructions further direct the computing system to:
receive one or more feature options, the one or more feature options being from the at least one application that was sent the corresponding values (Macbeth: Paragraphs 58 and 74 – ranking applications in response to a user query and directing the user to specific feature level within the chosen application as a result of the search); and
provide at least one of the one or more feature options to the user (Macbeth: Paragraphs 58 and 74 – ranking applications in response to a user query and directing the user to specific feature level within the chosen application as a result of the search).

With respect to claim 11, Murtagi in view of Macbeth discloses the medium of claim 10, wherein the instructions further direct the computing system to:
receive a selection of a feature option from the at least one of the one or more feature options provided to the user to initiate a session of an associated application for the selected feature option (Macbeth: Paragraphs 58 and 74 – ranking applications in response to a user query and directing the user to specific feature level within the chosen application as a result of the search).

With respect to claim 12, Murtagi in view of Macbeth discloses the medium of claim 10, wherein the instructions further direct the computing system to, after receiving the one or more feature options, rank the one or more feature options (Macbeth: Paragraphs 58 and 74 – ranking applications in response to a user query and directing the user to specific feature level within the chosen application as a result of the search, ranking an app as the highest ranked app in view of the inferred task the user desires to access, ranking each application utilizing parameters).

With respect to claim 13, Murtagi in view of Macbeth discloses the medium of claim 9, wherein the intent of the user comprises at least one signal from the user (Murtagi: Column 1 line 46 – Column 2 line 33  and Column 8 lines 26-38 – user providing an input specifying a serviceable intent to perform an action).

With respect to claim 15, Murtagi discloses a system comprising:
one or more processors (Murtagi: Column 11 line 36 – Column 12 line 17 – one or more processors; Figure 5);
a storage system (Murtagi: Column 11 line 36 – Column 12 line 17 – storage; Figure 5); and
instructions stored on the storage system that when executed by the one or more processors, direct the system (Murtagi: Column 11 line 36 – Column 12 line 17 –  instructions executable by one or more processors; Figure 5) to at least:
receiving at least one capability from each of a plurality of applications, each capability comprising a feature of that application and one or more parameters to be used by that application for that feature (Murtagi: Column 2, lines 3-33, Column 3, Lines 16-26, and Column 6, lines 30-46 – applications declaring capability of responding to serviceable intent such as to obtain gas prices, to purchase tickets, to call a taxi etc., application registering services that match user intent);
registering the at least one capability of each of the plurality of applications as registered capabilities, the registered capabilities indicating associations between applications and their capabilities (Murtagi: Column 2, lines 3-33, Column 3, Lines 16-26, and Column 6, lines 30-46 – applications declaring capability of responding to serviceable intent such as to obtain gas prices, to purchase tickets, to call a taxi etc., application registering services that match user intent);
receiving an intent of a user (Murtagi: Column 1, lines 45-59 – receiving input from user providing an intent, such as ordering movie tickets);
matching the intent of the user with at least one feature from the registered capabilities to identify a set of matched features (Murtagi: Column 5, lines 2-21 – in response to receiving user intent identifying one or more applications whose serviceable intent matches the user intent);
identifying corresponding values for the one or more parameters of the at least one feature from the intent of the user (Murtagi: Column 5, lines 2-21 – in response to receiving user intent identifying one or more applications whose serviceable intent matches the user intent; Column 6, lines 6-29 – identifying one or more applications capable of servicing user intent, invoking the identified application); and
sending, to at least one application associated with a matched feature from the set of matched features, the corresponding values for the one or more parameters of the matched feature (Murtagi: Column 5, lines 2-21 – in response to receiving user intent identifying one or more applications whose serviceable intent matches the user intent; Column 6, lines 6-29 – identifying one or more applications capable of servicing user intent, invoking the identified application).
Murtagi discloses capability of applications comprising a feature of that application, such as capability to obtain gas prices, to purchase tickets, to call a taxi etc., however, Murtagi does not explicitly disclose:
one or more parameters to be used by that application for that feature;
one or more parameters of the feature;
The Macbeth reference discloses one or more parameters to be used by an application for a feature, and one or more parameters of the feature (Macbeth: Paragraphs 28 and 33 – parameters are features and/or content within an app and include both the various functions to perform a task and also content that is the object of the task, parameters include the content and functions to perform tasks within an app; Paragraph 53 – parameters including one or more search terms to find an application, content associated with the app, input variable values for use by an identified application, a command to an application etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Murtagi and Macbeth, to have combined Murtagi and Macbeth. The motivation to combine Murtagi and Macbeth would be to determine one or more apps relevant to a search query by accessing parameter information of applications (Macbeth: Paras 3 and 69).

With respect to claim 16, Murtagi in view of Macbeth discloses the system of claim 15, wherein the instructions further direct the system to:
receive one or more feature options, the one or more feature options being from the at least one application that was sent the corresponding values (Macbeth: Paragraphs 58 and 74 – ranking applications in response to a user query and directing the user to specific feature level within the chosen application as a result of the search); and
provide at least one of the one or more feature options to the user (Macbeth: Paragraphs 58 and 74 – ranking applications in response to a user query and directing the user to specific feature level within the chosen application as a result of the search).

With respect to claim 17, Murtagi in view of Macbeth discloses the system of claim 16, wherein the instructions further direct the system to:
receive a selection of a feature option from the at least one of the one or more feature options provided to the user to initiate a session of an associated application for the selected feature option (Macbeth: Paragraphs 58 and 74 – ranking applications in response to a user query and directing the user to specific feature level within the chosen application as a result of the search).

With respect to claim 18, Murtagi in view of Macbeth discloses the system of claim 16, wherein the instructions further direct the system to, after receiving the one or more feature options, rank the one or more feature options (Macbeth: Paragraphs 58 and 74 – ranking applications in response to a user query and directing the user to specific feature level within the chosen application as a result of the search, ranking an app as the highest ranked app in view of the inferred task the user desires to access, ranking each application utilizing parameters).

With respect to claim 19, Murtagi in view of Macbeth discloses the system of claim 15, wherein the intent of the user comprises at least one signal from the user (Murtagi: Column 1 line 46 – Column 2 line 33  and Column 8 lines 26-38 – user providing an input specifying a serviceable intent to perform an action).

Claim(s) 8, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutagi (US Pat 10, 249,296) in view of Macbeth (US Pub 2012/0124061) and in further view of Kohlemeier (US Pub 2016/0188143).

With respect to claim 8, Murtagi in view of Macbeth discloses the method of claim 7, wherein the matching the intent of the user with the at least one feature from the registered capabilities to identify the set of matched features comprises:
traversing a graph to determine, using the at least one signal from the user, a productivity intent and one or more features that can be used to accomplish the productivity intent (Murtagi: Column 1 line 46 – Column 2 line 33  and Column 8 lines 26-38 – user providing an input specifying a serviceable intent to perform an action, determining user intent, searching for applications that have the registered capability to perform the service specified by the user intent, application registering capability to respond to serviceable intent such as obtaining gas prices;  Macbeth: Paragraphs 3, 17, – determine one or more apps relevant to a search query, provide access to a particular application at a task level, user providing intent to find an app to complete a task; Here Murtagi and Macbeth do not explicitly disclose traversing a graph to determine, but the Kohlemeier reference discloses the feature, as discussed below); and
identifying, from the registered capabilities, any features that correspond to the determined one or more features as the set of matched features (Murtagi: Column 1 line 46 – Column 2 line 33  and Column 8 lines 26-38 – determining user intent, searching for applications that have the registered capability to perform the service specified by the user intent, application registering capability to respond to serviceable intent such as obtaining gas prices;  Macbeth: Paragraphs 3, 17, – determine one or more apps relevant to a search query, provide access to a particular application at a task level, user providing intent to find an app to complete a task).
Murtagi and Macbeth discloses determining using at least one signal from the user a productivity intent and one or more features that can be used to accomplish the productivity intent, however, Murtagi and Macbeth do not explicitly disclose:
traversing a graph to determine;
The Kohlemeier reference discloses traversing a graph to determine (Kohlemeier: Paragraph 55 – a productivity tool can traverse a graph of related information generated during search of content, graph resulting from generating search queries based on the user’s expression of intent).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Murtagi, Macbeth, and Kohlemeier, to have combined Murtagi, Macbeth, and Kohlemeier. The motivation to combine Murtagi, Macbeth, and Kohlemeier would be to find content related to user’s selection by traversing a graph that follows a path into the content (Kohlemeier: Paragraphs 55 and 56).

With respect to claim 14, Murtagi in view of Macbeth discloses the medium of claim 13, wherein the instructions that direct the computing system to match the intent of the user with the at least one feature from the registered capabilities to identify the set of matched features direct the processor to:
traverse a graph to determine, using the at least one signal from the user, a productivity intent and one or more features that can be used to accomplish the productivity intent (Murtagi: Column 1 line 46 – Column 2 line 33  and Column 8 lines 26-38 – user providing an input specifying a serviceable intent to perform an action, determining user intent, searching for applications that have the registered capability to perform the service specified by the user intent, application registering capability to respond to serviceable intent such as obtaining gas prices;  Macbeth: Paragraphs 3, 17, – determine one or more apps relevant to a search query, provide access to a particular application at a task level, user providing intent to find an app to complete a task; Here Murtagi and Macbeth do not explicitly disclose traversing a graph to determine, but the Kohlemeier reference discloses the feature, as discussed below); and
identify, from the registered capabilities, any features that correspond to the determined one or more features as the set of matched features (Murtagi: Column 1 line 46 – Column 2 line 33  and Column 8 lines 26-38 – determining user intent, searching for applications that have the registered capability to perform the service specified by the user intent, application registering capability to respond to serviceable intent such as obtaining gas prices;  Macbeth: Paragraphs 3, 17, – determine one or more apps relevant to a search query, provide access to a particular application at a task level, user providing intent to find an app to complete a task).
Murtagi and Macbeth discloses determining using at least one signal from the user a productivity intent and one or more features that can be used to accomplish the productivity intent, however, Murtagi and Macbeth do not explicitly disclose:
traversing a graph to determine;
The Kohlemeier reference discloses traversing a graph to determine (Kohlemeier: Paragraph 55 – a productivity tool can traverse a graph of related information generated during search of content, graph resulting from generating search queries based on the user’s expression of intent).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Murtagi, Macbeth, and Kohlemeier, to have combined Murtagi, Macbeth, and Kohlemeier. The motivation to combine Murtagi, Macbeth, and Kohlemeier would be to find content related to user’s selection by traversing a graph that follows a path into the content (Kohlemeier: Paragraphs 55 and 56).

With respect to claim 20, Murtagi in view of Macbeth discloses the system of claim 19, wherein the instructions that direct the system to match the intent of the user with the at least one feature from the registered capabilities to identify the set of matched features direct the one or more processors to:
traverse a graph to determine, using the at least one signal from the user, a productivity intent and one or more features that can be used to accomplish the productivity intent (Murtagi: Column 1 line 46 – Column 2 line 33  and Column 8 lines 26-38 – user providing an input specifying a serviceable intent to perform an action, determining user intent, searching for applications that have the registered capability to perform the service specified by the user intent, application registering capability to respond to serviceable intent such as obtaining gas prices;  Macbeth: Paragraphs 3, 17, – determine one or more apps relevant to a search query, provide access to a particular application at a task level, user providing intent to find an app to complete a task; Here Murtagi and Macbeth do not explicitly disclose traversing a graph to determine, but the Kohlemeier reference discloses the feature, as discussed below); and
identify, from the registered capabilities, any features that correspond to the determined one or more features as the set of matched features (Murtagi: Column 1 line 46 – Column 2 line 33  and Column 8 lines 26-38 – determining user intent, searching for applications that have the registered capability to perform the service specified by the user intent, application registering capability to respond to serviceable intent such as obtaining gas prices;  Macbeth: Paragraphs 3, 17, – determine one or more apps relevant to a search query, provide access to a particular application at a task level, user providing intent to find an app to complete a task).
Murtagi and Macbeth discloses determining using at least one signal from the user a productivity intent and one or more features that can be used to accomplish the productivity intent, however, Murtagi and Macbeth do not explicitly disclose:
traversing a graph to determine;
The Kohlemeier reference discloses traversing a graph to determine (Kohlemeier: Paragraph 55 – a productivity tool can traverse a graph of related information generated during search of content, graph resulting from generating search queries based on the user’s expression of intent).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Murtagi, Macbeth, and Kohlemeier, to have combined Murtagi, Macbeth, and Kohlemeier. The motivation to combine Murtagi, Macbeth, and Kohlemeier would be to find content related to user’s selection by traversing a graph that follows a path into the content (Kohlemeier: Paragraphs 55 and 56).

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
June 2, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164